Title: To Thomas Jefferson from Lucy Ludwell Paradise, 2 August 1788
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


          
            
              My dear Sir
            
            August the 2d 1788
          
          As I find, I shall never be able to speak to Your Excellency I thought it best to write to you. Mr. Paradise is an honest Man, and a Man who has had a very good Education, but alas with all that, he never has, since I have been Married given himself the proper time to think upon his affairs as he ought and that is the true reason of my past, and present suffrings. He thinks only of the present Moment, and as for the future, that may take care of it’s Self. That my dear Sir you will allow with me, will never do. He is a Man that spends or throws away a great deal of Money without thinking of it, or of the consequences. Had I seen any alteration since our return to Paris, I would have thought that my Sufferings was almost at an End; but that not being the case, I have been obliged to trouble you from time to time. As this will be the last Letter, I hope, I shall have reason to write to your Excellency upon my affairs, you will pardon me taking up your time, and thoughts. You have it in your power to arrainge my affairs with Mr. Paradise, in such a Manner that I shall altho’ at present deprived of the greatest part of my Income, be at least certain of not being brought to more want, then, I at present suffer. What I want (of the friendship you have for me) is, to speak openly to Mr. Paradise, and tell him, if you was in his situation you would, now, you was agoing to Italy, employ your time in writing something useful for Virginia and you would advise him as his best friend to permit me to receive and take care his money affairs. He has not written a word about my receiving the Dividends to Mr. Anderson which makes me very unhappy. And until he does either write to him to remit to me the whole of the Dividends every Six Months which is £97.10s supposing Count Zenobio not to receive any part of the above sum, or write to Mr. Anderson to remit to me every six months the Sum of £120 arising from the Tobaccoes, and you see he has done it, I shall not be easy. I beg in the Name of God that you will tell him, he will forfit your friendship and good opinion of him, if he does not directly write the Letter to Mr. Anderson in the strongest terms and shew it to you. Tell him at the same time, was you him, you would do it directly, as you could not be easy until you had made your Wife happy. Pray, Pray My dear Protector lose not a Moment to see this important business finished. And for which, (as, I know you will succeed, if you take the business up heartily) God will bless your family and I and my dearest  Children will have reason to Pray for you and Yours for Ever. I am Your Greatly Obliged Humb. Servt. and Friend
          
            
              Lucy Paradise
            
          
        